JAMES L. ROBERTS, Jr., Justice,
dissenting:
I must respectfully dissent from the majority. The chancellor made thorough conclusions of both fact and law in the record, and his opinion is well founded and reasoned. There has been no showing of how the failure by the chancellor to appoint a guardian ad litem has resulted in prejudice to the child. The chancellor considered the material change in circumstances and determined the best interests of the child would be better served by granting the adoption as requested by S.V.M. and W.S.M.
The majority relies on the language contained in Miss.Code Ann. § 93-15-107, which reads as follows: “A guardian ad litem shall be appointed to protect the interest of the child in the termination of parental rights.” However, the case cited by the majority interpreting this statute dealt with a termination of both natural parents’ rights to their children in favor of non-parents. The statute was enacted by the Legislature to ensure, likely, that the best interests of the child would be considered and represented by a person free from the biases and emotions associated with terminating parental rights of both parents.
The latest pronouncement by this Court as to guardians ad litem in representing minors was In the Interest of R.D. and B.D., 658 So.2d 1378, 1382-83 (Miss.1995), which dealt with the termination of a natural parent’s rights in favor non-parents (e.g. foster parents). In situations such as this, a guardian ad litem should be appointed where the bests interests of the child could possibly be lost in an argument as to fitness of potential custodial parents, but that case differs considerably factually to the one here.
While the majority insists that a guardian ad litem should be appointed each and every time a minor comes before the court, a lessened standard is justified in the case sub judice. The circumstances of this ease, coupled with the decision by the chancellor, ensured the best interests of the child were considered prior to the termination of parental rights. Therefore, I depart from the majority and would affirm the decision of the chancellor.
SMITH, J., joins this Opinion.